Citation Nr: 0527701	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  95-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis, claimed as 
amyotrophic lateral sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This appeal arose from a July 1995 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  

In April 1999, the Board of Veterans' Appeals (Board) 
remanded the veteran's case to the RO for further evidentiary 
development.  Once this development was completed, the RO 
issued a supplemental statement of the case (SSOC) in August 
2001 which continued to deny the claim.  

On January 10, 2002, the Board issued a decision which denied 
entitlement to service connection for atrophy of the right 
cerebral hemisphere with mild left hemiparesis.  

The veteran appealed this decision to the Court of Appeals 
for Veterans' Claims (CAVC).  On April 27, 2005, the CAVC 
issued a Memorandum Decision which vacated the Board's 
January 2002 decision and remanded the case to the Board for 
consideration of the matter in light of newly issued judicial 
precedents.  A copy of the CAVC's decision has been 
associated with the claims folder.


FINDINGS OF FACT

1.  Clear and unmistakable evidence contained in the record 
indicates that the veteran sustained a head injury before his 
entrance onto active duty.

2.  The evidence of record indicates that the veteran's pre-
service head injury residuals increased in severity during 
his period of active duty.

3.  Clear and unmistakable evidence contained in the record 
indicates that the demonstrated in-service increase in 
severity of the veteran's right cerebral hemisphere atrophy 
with mild left hemiparesis was due to the natural progression 
of the pre-existing condition.


CONCLUSIONS OF LAW

1.  The veteran incurred a head injury prior to service, 
which was not aggravated by such service; therefore, the 
presumption of soundness at entrance onto active duty has 
been rebutted by clear and unmistakable evidence.  
38 U.S.C.A. §§ 1111, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(b) (2005).

2.  Atrophy of the right cerebral hemisphere with mild left 
hemiparesis was not incurred in or aggravated service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5013A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the CAVC addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 

In the present case, the veteran filed a substantially 
complete claim for service connection for atrophy of the 
right cerebral hemisphere with mild left hemiparesis in 
December 1994.  The rating action then denied service 
connection in January 1995; that decision was confirmed and 
continued in July 1995. The veteran was issued a supplemental 
statement of the case (SSOC) in August 2001, which provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  This 
included notice that he was to submit any relevant 
information.  The provisions of 38 C.F.R. § 3.159 were 
included in the SSOC.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The RO has obtained or 
attempted to obtain all information and evidence referred to 
by  the veteran.  All applicable VA outpatient treatment 
records have been associated with the claims folder and the 
veteran has been afforded VA examinations.  In September 
2000, he indicated that he had no further evidence to submit 
for consideration.  Therefore, it is found that the veteran 
was aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b)(2005).

A veteran who had wartime service or peacetime service, after 
January 1, 1947, is presumed to be in sound condition except 
for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 2002).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2005).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(c) (2005).

VA must find clear and unmistakable evidence of both a pre-
existing condition and a lack of in-service aggravation in 
order to rebut the presumption of soundness.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (holding that 
"the Government must show clear and unmistakable evidence of 
both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness for 
wartime service"); see also Jordon v. Nicholson, 401 F.3d 
1296, 1298 (Fed. Cir. 2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

At the time of the veteran's entrance onto active duty, he 
stated that he had been struck by a car when he was 5 years 
old, at which time he sustained a right leg fracture.  The 
entrance examination did not refer to any disqualifying 
residuals from that accident, and the clinical evaluation was 
normal.  In February 1975, he tripped while running down some 
stairs, sustaining a laceration to the top of his head.  This 
laceration was 11/2 inches long and 1/2 inch deep, and was on the 
frontal area of the head.  He did not experience any loss of 
consciousness and he was alert, reactive, and aware of his 
surroundings.  The laceration was cleaned and sutured.

Throughout his service, the veteran underwent several re-
enlistment examinations, all of which were normal.  In August 
1986, he was struck with a clipboard, suffering another 
laceration to the head.  Again, the wound was cleaned and 
sutured.  In October 1988 an examiner noted a history of a 
head injury and a fractured right leg at the age of 5 years.  

In August 1992, the veteran reported experiencing discomfort, 
weakness, and fatigue in the right leg.  He underwent 
numerous tests in order to determine the etiology of these 
complaints.  In September 1992, it was again noted that the 
veteran had a history of a closed-head injury before service.  
A CT scan was normal.  A Medical Board report was prepared in 
October 1992, which noted that the veteran had been in a coma 
for two to three weeks after a car accident at the age of 5 
years.  A recent CT scan reportedly showed subtle changes in 
the right hemisphere consistent with an old cerebrovascular 
accident.  The conclusion was that he had atrophy and 
weakness of the left upper and lower extremities secondary to 
a traumatic brain injury as a child.  It was recommended that 
he be placed on limited duty until he had finished his 20 
years of service.  During his remaining two years of service, 
he was noted to have a diagnosis of left-side hemiparesis 
secondary to a childhood head injury.

The veteran testified at a personal hearing at the RO in 
December 1996.  He stated that he had first noticed symptoms 
in 1991, during service.  He was diagnosed shortly 
thereafter, but he had been able to stay on active duty for 
several more years.

The veteran was afforded a VA examination in July 1997.  It 
was determined that he had left-side weakness and atrophy, 
thought most likely related to an injury to the brain 
suffered as a child.  He had reportedly been diagnosed with 
amyotrophic lateral sclerosis (ALS), although the examiner 
found this unlikely, as his symptoms were not consistent with 
that disorder.

In July 2000, the veteran was provided with a neurological 
examination.  The examiner indicated that the entire claims 
folder had been reviewed prior to the examination.  It was 
commented that the veteran's left-side weakness was related 
to an automobile accident in which he had been involved when 
he was 5.  The veteran reported that he had been in a coma 
for two to three weeks following the accident, and that he 
had required speech therapy afterwards.  He stated that he 
had engaged in sports while in school and that he had not had 
any trouble keeping up with the other students.  He was 
currently working as a purchasing agent, which allowed him to 
avoid physical activity.  He also stated that he had been 
struck on the head with a shovel in 1982.  It was noted that 
ALS had been diagnosed in the past, but further testing had 
not confirmed the presence of that disorder.  

Following extensive neurological testing, the clinical 
diagnosis was of gradually increasing weakness on the left 
side, over about the last ten years, with the symptoms being 
static over the past 5 years.  A primary motor neuron disease 
was ruled out.  The examiner noted old encephalomalacia, 
shown on magnetic resonance imaging, with mild left 
hemiparesis.  The examiner further commented that the veteran 
could not have a primary motor neuron disease, such as ALS, 
since that is a progressive condition and after ten years 
such a condition would have caused the death of the veteran.

As to the etiology of the veteran's currently claimed 
disability, the examiner stated that his- 

current symptoms are secondary to his childhood 
accident and do not represent evidence of a new 
neurologic entity.  Occasionally, head injured 
patients can have a slight worsening of their 
symptoms with age and this is due to the normal 
dying off phenomenon of neurons which can bring 
out a weakness later in life.  No treatment is 
necessary at this juncture and no diagnostic 
imaging or testing is warranted at this time.  
The patient is able to complete a 40 hour work 
week and I would not describe him as disabled. 

In August 2001, at the request of the RO, the examiner 
provided an addendum to the July 2000 examination report, as 
follows:

It is my professional opinion, that it is at 
least as likely as not,

a)  that this veteran's disorder pre-existed 
entrance into the military service.

b)  the veteran underwent a normal progression, 
during service; age related changes.

c)  The increase was normal, age related loss; 
not job related.
Analysis

The veteran asserts that, while he had suffered a head injury 
prior to service, his period of service aggravated this 
condition beyond its natural progression.  Therefore, he 
believes that service connection should be granted.

The Board notes that the veteran has been diagnosed in the 
past with ALS.  However, the examinations conducted in July 
1997 and July 2000 both concluded, based upon the medical 
evidence of record, that the veteran does not suffer from 
that disorder.  Rather, his symptoms were found to be 
consistent with atrophy of the right cerebral hemisphere with 
mild left hemiparesis.  Therefore, since ALS is an incorrect 
diagnosis, it will not be further discussed in this decision.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for atrophy of 
the right cerebral hemisphere with mild left hemiparesis is 
not warranted.  Initially, we note that, although no 
residuals of a head injury were reported or clinically 
observed on the veteran's service entrance examination, the 
veteran may not be presumed to have been sound at the time of 
his entrance onto active duty.  The Board recognizes that the 
CAVC has held that history provided by the veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a pre-existing condition.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995); see 38 C.F.R. § 3.304(b) (2005).

It has also been held that the presumption of soundness upon 
entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
On the other hand, the Court of Appeals for the Federal 
Circuit has explained the Miller decision, noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," noting that 
any such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d 
1347, 1351 (Fed. Cir. 2000).  Moreover, a military Medical 
Board's finding as to aggravation in service may be relied 
upon in our adjudication as to the presumption-of-soundness 
issue.  Joyce v. Nicholson, 19 Vet. App. 36 (2005).

The evidence in this case clearly and unmistakably 
demonstrates that the veteran's head injury pre-existed his 
service, and that permanent residuals existed.  It was noted 
on his entrance examination that he been involved in a car 
accident at the age of 5.  Moreover, he has repeatedly 
conceded that he suffered a head injury at the time of the 
accident, followed by a two- to three-week coma.  Of further 
significance is that a CT scan of the head conducted during 
service showed subtle changes in the right hemisphere that 
were said to be consistent with an old cerebrovascular 
accident.  The Board finds that the veteran's reported 
history, taken in conjunction with the CT scan findings noted 
in service, constitutes clear and unmistakable evidence that 
the head injury existed prior to service.

The Board also finds that there is clear and unmistakable 
evidence that the head injury residuals were not aggravated 
beyond their normal progression by the veteran's service.  
The service medical records noted no complaints of right-side 
weakness from 1974 to 1991.  The veteran indicated that he 
had first begun to experience symptoms in 1991; he reported 
right-side weakness, fatigue, and discomfort in August 1992.  
This does show that there was a permanent increase in 
symptomatology during service.  However, there is a clear and 
unequivocal opinion from a physician contracted by VA to 
conduct an examination in July 2000 that "[o]ccasionally, 
head injured patients can have a slight worsening of their 
symptoms with age and this is due to the normal dying off 
phenomenon of neurons which can bring out a weakness later in 
life."

The CAVC, in remanding this matter, found the Board's 
reliance upon the neurological examiner's opinion to have 
overstated the definitiveness of his report.  The examiner 
was responding to questions set out in the Board's April 1999 
remand, in which the examiner was asked to opine as to 
whether it is at least as likely as not that the veteran's 
disorder pre-existed service; if so, whether it underwent an 
increase in severity during service; and, if so, whether any 
increase was beyond natural progress.  We recognize that the 
rubric "at least as likely as not" is not, taken alone, 
strictly equivalent to "clear and unmistakable evidence."  
However, the neurological examiner's addendum followed up on 
his detailed and comprehensive examination report, which 
described the veteran's pre-service and in-service history, 
and his present condition.  Based upon a careful reading of 
the examiner's initial report and subsequent addendum, the 
Board believes the opinion is unequivocal in concluding that 
the increase in the veteran's symptomatology in service 
represented an expected and normal progression due to the 
aging process.  

The veteran continues to contend that his current condition 
was aggravated by service, although he has not pointed to any 
specific incident or injury suffered in service that could 
have aggravated his pre-existing head injury.  The Board is 
cognizant of the superficial lacerations to the head that the 
veteran sustained in 1975 and 1986.  He had later indicated 
that he had also been struck on the head with a shovel in 
1982, although there is no indication of this injury in the 
service medical records.  While the veteran may believe that 
these injuries aggravated his pre-existing head injury, there 
is no objective medical evidence to suggest that these 
injuries aggravated his pre-existing head injury.  Even 
though the veteran has expressed his belief of such a 
relationship, he is not competent, as layperson, to render an 
opinion that would require medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Therefore, it is determined that, while the evidence of 
record does show that there was a permanent increase in 
severity of the veteran's preexisting head injury residuals, 
the record further demonstrates through clear and 
unmistakable evidence that such increase was due to natural 
progression.  As a result, the competent and probative 
evidence clearly indicates that the pre-existing condition 
was not aggravated by service, and service connection for 
atrophy of the right cerebral hemisphere with mild left 
hemiparesis must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for atrophy of the right cerebral hemisphere with 
mild left hemiparesis.


ORDER

Entitlement to service connection for atrophy of the right 
hemisphere with mild left hemiparesis is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


